DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 03/15/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 12 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of Pettersson Bo et al.. [US 20170138732 A1].
Regarding claim 1, Refai teaches 
1. A method for registering multiple point clouds via an aircraft (i.e. An aerial scanning process- Abstract), the method comprising: 
projecting, via a speckle generator (i.e. an optical source 28 capable of projecting an optical pattern 30- ¶0038), a first laser speckle pattern (i.e. Such optical patterns 30 may include, but are not limited to, a set of high resolution optical patterns, binary patterns, gray patterns, phase shift patterns, hybrid gray and phase shift patterns, rainbow patterns, continuously varying color patterns, color coded stripes, segmented stripes, gray scale coded stripes, De Bruijin Sequence, Pseudo Random Binary dots, mini-patterns as codewords, color coded grids, two dimensional coded dot array, and/or any combination thereof- ¶0047) onto a featureless surface for inspection by the aircraft (i.e. surface of the structure- Abstract); 
(i.e. an optical scanner 14- ¶0037) coupled to the aircraft, the featureless surface (i.e. a scanning system coupled with data processing and reconstruction software, capable of producing three-dimensional maps (i.e., scans) of structures without endangering the operator, structures, or persons in the surrounding environment- ¶0022); 
generating, via the at least one 3D scanner, a plurality of point clouds of the featureless surface (i.e. Each small scan may produce a three dimensional point cloud of the scan- ¶0101); 
imaging, via the at least one 3D scanner, at least a portion of the first laser speckle pattern (i.e. one or more additional cameras may be included within the optical scanner 14 to provide color and/or texture for the three-dimensional model- ¶0060); 
performing, via a processor communicatively coupled with the at least one 3D scanner, a rough registration of the plurality of point clouds (i.e. the onboard data processing and transmission system 20 may perform initial electronic processing in preparation for transmission to a collection station 40. Such processing may include, but is not limited to, data compression, preliminary registration (e.g., compensation for movement of the aerial platform 18 between captures), encapsulation of data in a format used by a transmission link, and/or the like- ¶0042); and
generating, via the processor, a 3D model of the featureless surface (i.e. An aerial scanning system creates a model of a structure using an aerial platform configured to follow a flight path of movement about the structure and an optical scanner- Abstract… FIG. 6 is a flowchart of an exemplary method to provide one or more three-dimensional models of a structure using the aerial scanning system of the present disclosure- ¶0021) based at least in part on the first laser speckle pattern (i.e. To improve accuracy of the three-dimensional model, in some embodiments, the optical scanner 14 may illuminate the structure 12 with a series of optical patterns 30. Each pattern in the series may provide additional data about the structure 12 to alter the three-dimensional model- ¶0039).
However, Refai does no teach explicitly:
from a physical location other than the aircraft.

	from a physical location other than the aircraft (i.e. Fig. 3 shows another an example of an embodiment of a three dimensional surveying system 1 according to the invention in an indoor application. There are multiple mobile vehicles 2a, 2b, 12a, 12b, wherein the mobile vehicles 2a and 2b are first mobile vehicles characterized by comprising at least one camera unit 3 for surveying and wherein the mobile vehicles 12a, 12b are second mobile vehicles characterized by comprising at least one projection unit 4 according to the above used terminology. In the shown example of an embodiment, the mobile vehicles 2a and 12a are airborne, whereas the mobile vehicles 2b and 12b are ground vehicles…- ¶0056).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai with the teachings of Pettersson so that a substantially complete 3D modeling of the room can be surveyed (Pettersson- ¶0056).

Regarding claim 2, Refai teaches all the limitations of claim 1, and Refai further teaches:
further comprising the step of performing, via the processor (i.e. The collection station 40 may include one or more processors having processing software configured to convert the processed data into three-dimensional models using registration, generalization and fusion processing cycles for constructing three-dimensional models- ¶0044), a fine registration of the plurality of point clouds using one or more algorithms (i.e. the collection station 40 may conduct a process known as stitching (e.g., three-dimensional point cloud registration) to transform multiple smaller scans to a large scan of the structure 12. Each small scan may produce a three dimensional point cloud of the scan. Generally, as much as possible depth image of the structure 12 may be captures from one or more angles covering the surface of interest of the structure 12. Each sequenced pair of scan may have one or more overlap areas. Point clouds from each scan may be extracted. Three-dimensional registration may be performed on the extracted points. Generally, any algorithm may be used that minimizes the non-matched points such that matched points may be aligned- ¶0101).

Regarding claim 7, apparatus claim 7 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1, and is rejected for the same rationale as used above.  

Regarding claim 8, Refai and Pettersson teach all the limitations of claim 7, and Refai further teaches:
	wherein the speckle generator includes a laser source to generate a laser beam (i.e. The optical source 28 may be limited to single color systems (e.g., red, blue, green, infrared light, UV light, laser of these wavelengths) or multicolor systems (e.g., RGB, RG, GB, RB, combinations of infrared wavelengths, visible and infrared wavelengths, UV and possible combinations, or laser of these wavelengths)- ¶0046) and an optical element (i.e. For example, the optical source 28 may include, but is not limited to, digital light processing (DLP), liquid crystal display (LCD), liquid crystal on silicone (LCoS), mask screens, arrays of light emitters (e.g., light-emitting diodes (LEDs)), and/or the like- ¶0046) to diffract the laser beam into a plurality of laser beams of multiple orders, wherein the plurality of laser beams defines the first laser speckle pattern (i.e. Such optical patterns 30 may include, but are not limited to, a set of high resolution optical patterns, binary patterns, gray patterns, phase shift patterns, hybrid gray and phase shift patterns, rainbow patterns, continuously varying color patterns, color coded stripes, segmented stripes, gray scale coded stripes, De Bruijin Sequence, Pseudo Random Binary dots, mini-patterns as codewords, color coded grids, two dimensional coded dot array, and/or any combination thereof- ¶0047).

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore apparatus claim 12 corresponds to method claim 2, and is rejected for the same rationale as used above.  

Regarding claim 18, Refai teaches:
18. A system for registering multiple point clouds via an aircraft (i.e. An aerial scanning process- Abstract), the system comprising: 
a speckle generator to project a first laser speckle pattern (i.e. Such optical patterns 30 may include, but are not limited to, a set of high resolution optical patterns, binary patterns, gray patterns, phase shift patterns, hybrid gray and phase shift patterns, rainbow patterns, continuously varying color patterns, color coded stripes, segmented stripes, gray scale coded stripes, De Bruijin Sequence, Pseudo Random Binary dots, mini-patterns as codewords, color coded grids, two dimensional coded dot array, and/or any combination thereof- ¶0047) onto a featureless surface for inspection by the aircraft (i.e. surface of the structure- Abstract); 
at least one three-dimensional (3D) scanner (i.e. an optical scanner 14- ¶0037)coupled to the aircraft and configured to scan the featureless surface (i.e. a scanning system coupled with data processing and reconstruction software, capable of producing three-dimensional maps (i.e., scans) of structures without endangering the operator, structures, or persons in the surrounding environment- ¶0022), wherein the at least one 3D scanner is configured to generate a plurality of point clouds of the featureless surface(i.e. Each small scan may produce a three dimensional point cloud of the scan- ¶0101) and to image at least a portion of the first laser speckle pattern (i.e. one or more additional cameras may be included within the optical scanner 14 to provide color and/or texture for the three-dimensional model- ¶0060); and 
a processor communicatively coupled with the at least one 3D scanner, wherein the processor is configured to perform a rough registration of the plurality of point clouds (i.e. the onboard data processing and transmission system 20 may perform initial electronic processing in preparation for transmission to a collection station 40. Such processing may include, but is not limited to, data compression, preliminary registration (e.g., compensation for movement of the aerial platform 18 between captures), encapsulation of data in a format used by a transmission link, and/or the like- ¶0042) to generate a 3D model of the (i.e. An aerial scanning system creates a model of a structure using an aerial platform configured to follow a flight path of movement about the structure and an optical scanner- Abstract… FIG. 6 is a flowchart of an exemplary method to provide one or more three-dimensional models of a structure using the aerial scanning system of the present disclosure- ¶0021) based at least in part on the first laser speckle pattern (i.e. To improve accuracy of the three-dimensional model, in some embodiments, the optical scanner 14 may illuminate the structure 12 with a series of optical patterns 30. Each pattern in the series may provide additional data about the structure 12 to alter the three-dimensional model- ¶0039), and wherein the processor is further configured to localize the aircraft based at least in part on the first laser speckle pattern (i.e. The position of the optical scanner 14 may be determined. A second scan may then be performed with the second scan overlapping at least a portion of the first scan. With such overlap, the first scan and the second scan share at least one point at which position of optical scanner 14 during the second scan may be determined using geometrical computations- ¶0113)..
However, Refai does no teach explicitly:
from a physical location other than the aircraft.
In the same field of endeavor, Pettersson teaches:
	from a physical location other than the aircraft (i.e. Fig. 3 shows another an example of an embodiment of a three dimensional surveying system 1 according to the invention in an indoor application. There are multiple mobile vehicles 2a, 2b, 12a, 12b, wherein the mobile vehicles 2a and 2b are first mobile vehicles characterized by comprising at least one camera unit 3 for surveying and wherein the mobile vehicles 12a, 12b are second mobile vehicles characterized by comprising at least one projection unit 4 according to the above used terminology. In the shown example of an embodiment, the mobile vehicles 2a and 12a are airborne, whereas the mobile vehicles 2b and 12b are ground vehicles…- ¶0056).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai with the teachings of Pettersson so that a substantially complete 3D modeling of the room can be surveyed (Pettersson- ¶0056).

Claims 3 and 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of Protola Joseph G. et al. [US 20080284790 A1: already of record].
Regarding claim 3, Refai and Pettersson teach all the limitations of claim 1.
However, Refai and Pettersson do not teach explicitly:
further comprising the step of identifying, via the processor, a speckle pattern by selecting from the first laser speckle pattern a plurality of random nearest neighbor dots.
In the same field of endeavor, Protola teaches:
further comprising the step of identifying, via the processor, a speckle pattern by selecting from the first laser speckle pattern a plurality of random nearest neighbor dots (i.e. the dot patterns of the stored map are predetermined or assumed to be known in advance, and may be composed of a data record for each dot of 2,482 dots deposited on the surface of a sphere (e.g., 2,482 dots are a baseline set that can be used for a 5-inch radius ball). The data record stored for each dot may include, for example (i.e., not intended as a limitation), a number that identifies that dot, two polar coordinates (e.g., analogous to latitude and longitude) for that dot on the surface of the sphere, and the numbers of the X (e.g., 60) closest dots- ¶0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Protola to reduce the extent of the dot map searches performed (Protola- ¶0021).



Claims 4 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of Protola Joseph G. et al. [US 20080284790 A1: already of record] and even further in view of Pless Benjamin D. [US 20080123098 A1: already of record].
Regarding claim 4, Refai, Pettersson and Protola teach all the limitations of claim 3.
However, Refai, Pettersson and Protola do not teach explicitly:
further comprising the step of comparing, via the processor, the speckle pattern to a plurality of known speckle patterns to identify, from the plurality of known speckle patterns, a best match speckle pattern.
In the same field of endeavor, Pless teaches:
further comprising the step of comparing, via the processor, the speckle pattern to a plurality of known speckle patterns to identify, from the plurality of known speckle patterns, a best match speckle pattern (i.e. When a device that has been distributed is returned to a supplier, the device may be identified by rescanning the device and comparing the resulting speckle pattern with one or more stored speckle patterns to determine a match. The speckle patterns may be compared using, for example, a pattern recognition process, such as a computer automated pattern recognition process. For example, the speckle pattern for the returned device may be compared with database entries of speckle patterns produced by all devices that are of the same type as the returned device. The speckle pattern for the returned device may alternately be compared with all speckle patterns of all devices sold by the supplier, produced by a particular manufacturer, or the like- ¶0015).
(Pless- ¶0033).

Regarding claim 10, apparatus claim 10 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.  

Claims 5 and 6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of John A. Dougherty [Laser-Guided Autonomous Landing of a Quadrotor UAV on an Inclined Surface: already of record].
Regarding claim 5, Refai and Pettersson teach all the limitations of claim 1 and Refai further teaches:
wherein a physical location of the speckle generator is known (i.e. For example, the methodology may be automatically executed by the one or more processors 60 to generate GPS coordinates, Cartesian map coordinates, simple distance and direction data, and/or the like. Such data may be used within the navigational system 52 to operate the aerial platform 18 and/or provided to a user for remote piloting of the aerial platform 18- ¶0074… The position of the optical scanner 14 may be determined. A second scan may then be performed with the second scan overlapping at least a portion of the first scan. With such overlap, the first scan and the second scan share at least one point at which position of optical scanner 14 during the second scan may be determined using geometrical computations- ¶0113).
However, Refai and Pettersson do not teach explicitly:

In the same field of endeavor, Dougherty teaches:
the method further comprising the step of localizing, via the processor, the aircraft relative to a touchdown zone based at least in part on the first laser speckle pattern (i.e. The system could be used to  find a landing site in unknown terrain where uninclined ground may be unavailable. A UAV equipped with such a system could utilize a flat but inclined region for landing- I. Background and Motivation… Algorithm uses simple brightness detection to find laser dots- IV. Image Processing and Estimation Scheme).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Dougherty as it is ideally suited for indoors or shaded areas (Dougherty- IV. Image Processing and Estimation Scheme).

Regarding claim 6, Refai, Pettersson and Dougherty teach all the limitations of claim 5.
However, Refai and Pettersson do not teach explicitly:
	further comprising the step of generating, via the processor, instructions to land the aircraft at the touchdown zone based at least in part on the first laser speckle pattern.
In the same field of endeavor, Dougherty teaches:
	further comprising the step of generating, via the processor, instructions to land the aircraft at the touchdown zone based at least in part on the first laser speckle pattern (i.e. To design an aggressive landing trajectory using a hybrid controller. First, it must guide the quadrotor to the landing site using a position-tracking controller. Near the landing phase, an attitude-tracking controller aligns the attitude to the ground plane at touch down- II. Objectives).
(Dougherty- IV. Image Processing and Estimation Scheme).

Claim 11 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of Protola Joseph G. et al. [US 20080284790 A1: already of record] and even further in view of Pless Benjamin D. [US 20080123098 A1: already of record] and also further in view of Sebastian A. Scherer [Efficient Visual SLAM for Autonomous Aerial Vehicles: already of record].
Regarding claim 11, Refai, Pettesson, Protola and Pless teach all the limitations of claim 10 and Refai further teaches:
wherein a physical location of the speckle generator is known (i.e. For example, the methodology may be automatically executed by the one or more processors 60 to generate GPS coordinates, Cartesian map coordinates, simple distance and direction data, and/or the like. Such data may be used within the navigational system 52 to operate the aerial platform 18 and/or provided to a user for remote piloting of the aerial platform 18- ¶0074… The position of the optical scanner 14 may be determined. A second scan may then be performed with the second scan overlapping at least a portion of the first scan. With such overlap, the first scan and the second scan share at least one point at which position of optical scanner 14 during the second scan may be determined using geometrical computations- ¶0113).
However, Wong and Grasso do not teach explicitly:
the processor is configured to localize the aircraft relative to the speckle generator based at least in part on the best match speckle pattern.

	the processor is configured to localize the aircraft relative to the speckle generator based at least in part on the best match speckle pattern (i.e. We achieve this by implementing efficient methods for both tracking its current location with respect to a heavily preprocessed previously seen RGBD image (keyframe) and efficient relative registration of a set of keyframes using bundle adjustment with depth constraints as a front-end for pose graph optimization. We prove the accuracy and efficiency of our system based on a public benchmark dataset and demonstrate that the proposed method enables our MAV to fly autonomously- page 63, ¶2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai, Pettersson, Protola and Pless with the teachings of Sebastian to enable autonomous navigation of an MAV in GPS-denied environments (Sebastian- Page 4).

Claims 13-14, 17 and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of Wong Cheuk Wah et al. [US 20150120057 A1: already of record] also (“incorporated by reference in their entireties”- Wong: ¶0178 & ¶183), Shpunt Alexander [US 20080106746 A1: hereafter Shpunt0: already of record], [US 20090096783 A1: hereafter Shpunt1: already of record], [US 20090185274 A1: hereafter Shpunt2: already of record] and [US 20100020078 A1: hereafter Shpunt3: already of record]}.
Regarding claim 13, Refai and Pettersson teach all the limitations of claim 7.
However, Refai and Pettersson does not teach explicitly:

In the same field of endeavor, Wong teaches:
	further comprising an opaque diffuser coupled to the aircraft (i.e. a pattern generator in the form of a light diffuser (e.g., piece of ground glass that diffuses light impinging thereon by addition of random phase), or e.g. in the form of a holographically recorded, randomized surface relief structure, which is accommodated in the optical path of laser light and scatters this light in the form of constant and random speckle pattern onto the object- 12B, fig. 1, page 6 line 9, Zeev), wherein the speckle generator is configured to project a second laser speckle pattern onto the opaque diffuser (i.e. The speckle emitter 1310 may include a light source 1312, such as a laser, emitting a beam of light into a diffuser 1314 and onto a reflector 1316 for reflection, and hence projection, as a speckle pattern into the scene 10- ¶0175).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Wong to improve depth measurements of the 3-D image sensors (Wong- ¶0159).

Regarding claim 14, Refai, Pettersson and Wong teaches all the limitations of claim 13.
However, Refai and Pettersson does not teach explicitly:
further comprising a downward-facing camera coupled to the aircraft and communicatively coupled with the processor, the downward-facing camera being configured to image the second laser speckle pattern via the opaque diffuser.
In the same field of endeavor, Wong teaches:
	further comprising a downward-facing camera coupled to the aircraft and communicatively coupled with the processor, the downward-facing camera being configured to image the second laser speckle pattern via the opaque diffuser (i.e. The first imaging sensor 450a is arranged to aim its imaging axis 455 substantially downward and away from the robot 100 (e.g., to view an area on the ground and/or about a lower portion of the robot) to detect objects before contact with the base 120 or leg 130- ¶0104).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Wong to improve depth measurements of the 3-D image sensors (Wong- ¶0159).

Regarding claim 17, Refai, Pettersson and Wong teaches all the limitations of claim 13.
However, Refai and Pettersson does not teach explicitly:
wherein the second laser speckle pattern comprises a plurality of dots and the processor is configured to: (1) determine a dot size of the second laser speckle pattern by measuring a diameter of at least one of said plurality of dots; or (2) determine a dot distance by measuring a distance between at least two of said plurality of dots.
In the same field of endeavor, Wong teaches:
wherein the second laser speckle pattern comprises a plurality of dots and the processor is configured to: (1) determine a dot size of the second laser speckle pattern by measuring a diameter of at least one of said plurality of dots; or (2) determine a dot distance by measuring a distance between at least two of said plurality of dots (i.e. The shift of a given speckle is a function of the distance to the surface onto which the speckle is projected from the device- Berliner, ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Wong to improve depth measurements of the 3-D image sensors (Wong- ¶0159).

Regarding claim 19, Refai and Pettersson teach all the limitations of claim 18.
However, Refai and Pettersson does not teach explicitly:

In the same field of endeavor, Wong teaches:
further comprising an opaque diffuser and a downward-facing camera coupled to the aircraft (i.e. a pattern generator in the form of a light diffuser (e.g., piece of ground glass that diffuses light impinging thereon by addition of random phase), or e.g. in the form of a holographically recorded, randomized surface relief structure, which is accommodated in the optical path of laser light and scatters this light in the form of constant and random speckle pattern onto the object- 12B, fig. 1, page 6 line 9, Zeev), wherein the speckle generator is configured to project a second laser speckle pattern onto the opaque diffuser and the downward-facing camera is arranged to image the second laser speckle pattern (i.e. The first imaging sensor 450a is arranged to aim its imaging axis 455 substantially downward and away from the robot 100 (e.g., to view an area on the ground and/or about a lower portion of the robot) to detect objects before contact with the base 120 or leg 130- ¶0104… The speckle emitter 1310 may include a light source 1312, such as a laser, emitting a beam of light into a diffuser 1314 and onto a reflector 1316 for reflection, and hence projection, as a speckle pattern into the scene 10- ¶0175).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Wong to improve depth measurements of the 3-D image sensors (Wong- ¶0159).

Regarding claim 20, Refai, Pettersson and Wong teach all the limitations of claim 18.
However, Refai and Pettersson does not teach explicitly:

(1) determine the dot size of the second laser speckle pattern by measuring a diameter of at least one of said plurality of dots; or (2) determine the dot distance by measuring a distance between at least two of said plurality of dots.
In the same field of endeavor, Wong teaches:
wherein the second laser speckle pattern comprises a plurality of dots and the processor is configured to determine a vertical position of the aircraft relative to the speckle generator based at least in part on a dot size or a dot distance, wherein the processor is configured to: 
(1) determine the dot size of the second laser speckle pattern by measuring a diameter of at least one of said plurality of dots; or (2) determine the dot distance by measuring a distance between at least two of said plurality of dots (i.e. The shift of a given speckle is a function of the distance to the surface onto which the speckle is projected from the device- Berliner, ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai and Pettersson with the teachings of Wong to improve depth measurements of the 3-D image sensors (Wong- ¶0159).

Claims 15-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Refai Hakki H. et al. [US 20170277187 A1& Jason Geng (Structured-light 3D surface imaging: a tutorial) incorporated by reference, ¶0047: already of record] in view of in view of Pettersson Bo et al.. [US 20170138732 A1] further in view of Wong Cheuk Wah et al. [US 20150120057 A1: already of record] also (“incorporated by reference in their entireties”- Wong: ¶0178 & ¶183), Shpunt Alexander [ US 20080106746 A1: hereafter Shpunt0: already of record], [US 20090096783 A1: hereafter Shpunt1: already of record], [US 20090185274 A1: hereafter Shpunt2: already of record] and [US 20100020078 A1: hereafter Shpunt3: already of record]} and even further in view of Tyson Stephen E. et al. [US 8933820 B1: already of record].
Regarding claim 15 Refai, Pettersson and Wong teaches all the limitations of claim 14.
However, Refai, Pettersson and Wong do not teach explicitly:
wherein the processor is configured to localize the aircraft relative to a touchdown zone based at least in part on the second laser speckle pattern.
In the same field of endeavor, Tyson teaches:
wherein the processor is configured to localize the aircraft relative to a touchdown zone based at least in part on the second laser speckle pattern (i.e. FIG. 6 shows laser signals 610 output by a plurality of laser units that output light directly upwards, so as to designate a desired LZ 600 to an approaching helicopter 100- Col 7, lines 1-6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai, Pettersson and Wong with the teachings of Tyson for indicating a landing zone for an inbound aircraft including but not limited to an inbound military helicopter that needs to pick up or drop off military personnel or supplies in a combat zone (Tyson- Col 1, lines 7-11).

Regarding claim 16 Refai, Pettersson and Wong teaches all the limitations of claim 15.
However, Refai, Pettersson and Wong do not teach explicitly:
wherein the processor is configured to generate instructions to land the aircraft at the touchdown zone based at least in part on the first laser speckle pattern or the second laser speckle pattern.

wherein the processor is configured to generate instructions to land the aircraft at the touchdown zone based at least in part on the first laser speckle pattern or the second laser speckle pattern (i.e. The helicopter 100 uses its EO/IR turret 110 to detect the laser signals 610, and the helicopter 100 flies along an ingress path 620 to the desired LZ 600- Col 7, lines 1-6).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Refai, Pettersson and Wong with the teachings of Tyson for indicating a landing zone for an inbound aircraft including but not limited to an inbound military helicopter that needs to pick up or drop off military personnel or supplies in a combat zone (Tyson- Col 1, lines 7-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488